Citation Nr: 0218572	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-01 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for an acquired 
psychiatric disorder, claimed as chemical dependency.

2.  Entitlement to an increased rating for chronic 
headaches, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1984.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2002, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development to 
include the scheduling of the veteran for a personal 
hearing before a traveling member of the Board.  

At his request, the veteran appeared at a videoconference 
hearing that was held at the RO on September 25, 2002, 
before the undersigned Member of the Board sitting in 
Washington D.C.  The transcript of that hearing has been 
associated with the claims file.  


REMAND

In a July 2002 rating decision, the RO denied the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for an acquired 
psychiatric disorder (claimed as chemical dependency).  In 
September 2002, the veteran filed a notice of disagreement 
with the July 2002 rating decision.  The RO has not issued 
a statement of the case in response to that notice of 
disagreement.  

At the September 2002 videoconference hearing before the 
Board, the veteran raised the issue of entitlement to an 
increased rating for his service-connected headaches, on 
either a schedular or extraschedular basis.  The RO did 
not, however, adjudicate this claim for an increased 
evaluation either prior to or in conjunction with their 
adjudication of the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

Since the potential service connection of a psychiatric 
disorder and the potential rating increase of the 
headaches disability could have an effect on the veteran's 
"combined" service-connected rating and ability to work, 
it is clearly inextricably intertwined with the veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Consequently, the Board is compelled to remand this case 
for readjudication by the RO to include the issuance of a 
statement of the case as to the claim of entitlement to 
service connection for a psychiatric disorder [See 
Manlincon v. West, 12 Vet. App. 238 (1999)], and the 
simultaneous adjudication of the increased rating issue 
for headaches.  38 C.F.R. §§ 3.321, 4.16, 19.37, 
20.1304(c) (2002).  

Further, at his September 2002 hearing, the veteran stated 
that he was in receipt of Social Security Administration 
(SSA) benefits for his headaches and for schizophrenia.  
In Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) pointed out that current SSA records should be 
requested because SSA is required to do periodic re-
evaluations.  The Veteran's Claims Assistance Act (VCAA) 
emphasizes the need to obtain relevant records from all 
Federal agencies.  See 38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2002).  The veteran's SSA records have not 
heretofore been sought, but now must be.  

At his hearing, the veteran pointed out that he received 
ongoing treatment (at least once a month) from the VA 
Medical Center (VAMC), Lakeside (also referred to as 
Westside) for his headaches.  The most recent records from 
the facility are dated in February 2002.  The veteran also 
pointed out that he receives ongoing treatment for his 
headaches from his family physician, Dr. Donald Piedro.  
These VA and private treatment records identified by the 
veteran must also be sought.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2002).

Further, in regard to the evaluation of the veteran's 
service-connected headaches, and the determination of his 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, it 
is significant to note that he has not been afforded a VA 
examination for that purpose since October 1999.  It is 
also significant to note that the examiner who conducted 
the 1999 examination did not have the benefit of a review 
of the claims folder at the time of that examination.  
Given that the veteran has reported increased disability 
since the last VA medical evaluation for compensation 
purposes, and that the history of the effect of the 
veteran's service-connected disorder on his employment is 
pertinent to his claim, the Board believes that additional 
examination is required so that any decision regarding the 
extent of the veteran's disability can be a fully informed 
one.  38 U.S.C. § 5103A(d) (West Supp. 2002).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those 
records, and of further action to be taken in connection 
with the claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the 
information and evidence needed to 
substantiate his claim, what part of 
such evidence the Secretary will 
attempt to obtain on his behalf and 
what part is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, 
and appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for his service-connected 
headaches and his non-service-
connected psychiatric disorder or 
any residual thereof from November 
1999 to the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation 
for his service-connected 
headaches and his non-service-
connected psychiatric disorder or 
any residual thereof, and the 
approximate dates of such 
treatment.

2.  Request all private treatment 
records for which the veteran provides 
releases, including the records from Dr. 
Donald Piedro, and associate them with 
the claims file.

3.  Obtain and associate with the claims 
file all VA treatment records for which 
he provides adequate identifying 
information, including those from VAMC, 
Lakeside (also referred to as Westside), 
for his headaches and psychiatric 
disorder since February 2002.  

4.  If any development undertaken 
pursuant to information or releases 
provided by the veteran above is 
unsuccessful, undertake appropriate 
notification action, to include 
notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, what further 
action will be taken and that he should 
obtain and submit records which VA is 
unable to obtain.  38 U.S.C.A. 
§ 5103A(b)(2). 

5.  The RO should contact SSA and secure 
for the claims file copies of records 
pertinent to the veteran's claim for SSA 
benefits, as well as the medical records 
relied on concerning that claim.  38 
U.S.C.A. § 5106 (West Supp. 2002).

6.  The RO should then schedule the veteran 
for an appropriate VA examination of his 
service-connected chronic headaches to 
determine the severity thereof.  All 
indicated tests and studies should be 
performed.  The claims file should be made 
available to the examiner for review of 
pertinent documents.  The examiner should 
be requested to offer an opinion as to the 
degree of overall functional impairment the 
veteran experiences which results from his 
service-connected headaches disability, and 
to offer an opinion as to whether it is at 
least as likely as not that he is unable to 
obtain and maintain substantially gainful 
employment solely as a result of his 
headaches disability, without regard to his 
age, or any nonservice-connected disorders.  
If he is found to be unemployable as a 
result of nonservice-connected disorders, 
the examiner should so state, and such 
disorders should be identified.  Complete 
rationales for all opinions expressed must 
be included in the typewritten examination 
reports.

The RO must inform the veteran of all 
consequences of his failure to report 
for the examination in order that he 
may make an informed decision regarding 
his participation in said examination.  

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full and that all notice 
and development required by the VCAA has 
been accomplished.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, issue a statement of the 
case with regard to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for a psychiatric disorder 
(claimed as chemical dependence).  
Notify the veteran of the time limit 
within which he must submit a timely and 
adequate substantive appeal in order to 
assure appellate review.

9.  Readjudicate the veteran's claim of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  In conjunction 
with that action, adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for a headache 
disorder, including on the basis of a 
schedular and extra-schedular rating.   

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  
No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




